F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         FEB 15 2001
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


DAVID A. CAIN,

          Plaintiff-Appellant,
                                                       No. 00-6301
v.
                                                 (W. District of Oklahoma)
                                                 (D.C. No. 99-CV-1164-T)
JOE COLE CRUISER, Jailer; DONNY
ROSEBERRY, Jailer,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      David Alan Cain, a state prisoner proceeding pro se, filed a civil rights

complaint pursuant to 42 U.S.C. § 1983 asserting that the defendants, Joe

Colclasure and Donald Rosebery, 1 denied him appropriate medical care while he

was detained at the Kay County Detention Center in Oklahoma. Upon the

recommendation of a magistrate judge, filed pursuant to 28 U.S.C. §

636(b)(1)(B), the district court granted the defendants’ motion for summary

judgment. In so doing, the district court concluded that to prevail on his claim,

Cain had to come forth with sufficient evidentiary support to place at issue the

following question: were Colclasure and Rosebery deliberately indifferent to

Cain’s serious medical needs. See Farmer v. Brennan, 511 U.S. 825 (1994);

Estelle v. Gamble, 429 U.S. 97 (1976). With that standard in mind and upon

review of the entire record, the district court concluded that no reasonable juror

could find that the defendants were deliberately indifferent to Cain’s medical

needs. In that regard, the district court noted that Cain had been seen by a doctor

several times during the approximately one-month period at issue, had been

prescribed drugs that had previously been used to stabilize his condition, and had

been taken to the hospital as soon as it became apparent that his condition

warranted it.



      As noted by the district court, because the defendants’ names were
      1

misspelled in the complaint, they are also misspelled in the captions of court
documents.

                                         -2-
      This court reviews the district court’s grant of summary judgment de novo,

applying the same legal standard used by the district court. See Bullington v.

United Air Lines, Inc., 186 F.3d 1301, 1313 (10th Cir. 1999). On appeal, Cain

simply reasserts the same arguments he made before the district court. This

court’s de novo review of the entire record, with particular attention to Cain’s

complaint, his response to the defendants’ motion for summary judgment, and his

objection to the magistrate judge’s report and recommendation, convinces us that

the district court’s resolution of this case is substantially correct. It serves no

purpose to simply repeat the thorough analysis of the magistrate judge and district

court. Accordingly, this court exercises jurisdiction pursuant to 28 U.S.C. § 1291

and AFFIRMS for substantially those reasons set forth in the magistrate judge’s

report and recommendation dated July 21, 2000, and the district court’s order

dated August 15, 2000.

                                                 ENTERED FOR THE COURT:



                                                 Michael R. Murphy
                                                 Circuit Judge




                                           -3-